 Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 1 of 44 PageID: 1



Scott S. Christie                                   Erik Paul Belt
Ravin R. Patel                                      Anne E. Shannon
MCCARTER & ENGLISH, LLP                             MCCARTER & ENGLISH, LLP
Four Gateway Center                                 265 Franklin St.
100 Mulberry Street                                 Boston, Massachusetts 02110
Newark, New Jersey 07102-4056                       Tel: (617) 449-6500
Tel: (973) 622-4444                                 ebelt@mccarter.com
schristie@mccarter.com                              ashannon@mccarter.com
rpatel@mccarter.com

Attorneys for Plaintiff
Hayward Industries, Inc.

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


HAYWARD INDUSTRIES, INC.,                           Civil Action No. ____________

                         Plaintiff,
                                                    COMPLAINT AND
                  v.                                DEMAND FOR JURY TRIAL

SALT SOLUTIONS, INC.,

                         Defendant.


                                           COMPLAINT

        Plaintiff Hayward Industries, Inc., accuses Defendant Salt Solutions, Inc., of false

advertising, trademark infringement, counterfeiting, passing off, false designation of origin, and

unfair competition, all in violation of the Lanham Act (15 U.S.C. § 1051 et seq), as well as New

Jersey statutory and common law.

                                          THE PARTIES

        1.        Hayward is a New Jersey corporation having its principal place of business at 620

Division Street, Elizabeth, New Jersey, 07201.




ME1 30121254v.1
 Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 2 of 44 PageID: 2



        2.        Salt Solutions is a Florida corporation having its principal place of business at

5402 W. Laurel Street, Suite 111, Tampa, Florida, 33607.



                                  JURISDICTION AND VENUE

        3.        This action arises under federal law, in particular, under the Lanham Act §§ 32(1)

and 43(a) (15 U.S.C. §§ 1114(1) and 1125(a)).            As such, this Court has subject matter

jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 (federal question) and 1338

(trademark and unfair competition cases).

        4.        This case also arises under the statutory and common law of New Jersey.

Pursuant to 28 U.S.C. §§ 1367, this Court has supplemental jurisdiction over the state law claims

because they arise from, or form part of, the same case or controversy as the federal law claims.

        5.        This Court has personal jurisdiction over Salt Solutions because Salt Solutions

has regularly engaged in business in this District and has purposefully targeted its unlawful

business activities to the residents of this District by, for example, falsely advertising, offering

for sale, and selling infringing, counterfeit products in New Jersey. For instance, the infringing

products are advertised on, offered for sale, and sold through Amazon.com and also Salt

Solutions’ own interactive, retail website, www.saltsolutionsinc.com. Salt Solutions does not

place any geographic restrictions on who can buy its products from these on-line retail sites, and,

as such, these products are made available to New Jersey residents. Indeed, as further alleged

below, Salt Solutions has shipped infringing products to residents of New Jersey.

        6.        Venue is proper under 28 U.S.C. § 1391(b) and (c) because a substantial part of

the events or omissions giving rise to Hayward’s claims have occurred in this District and

because Salt Solutions is subject to this Court’s personal jurisdiction, as alleged above.


                                                  2
ME1 30121254v.1
 Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 3 of 44 PageID: 3



                                   FACTUAL BACKGROUND

                                          A. Introduction

        7.        Hayward is a leading manufacturer of equipment for commercial and residential

swimming pools, such as pumps, heaters, filters, and chlorination systems, among other

products.     Hayward has been in business for over 80 years and is one of the largest

manufacturers and sellers of residential pool equipment in the world. Among Hayward’s most

popular and profitable products is the TURBO CELL® salt cell, which comes in both the T-

CELL™ line for in-ground pools and the GLX-CELL™ line for above-ground pools.

HAYWARD® TURBO CELL® salt cells have been on the market for approximately 20 years,

and Hayward has sold over one million units of these salt cells.

        8.        A salt cell is a component of an automatic pool chlorination system that, through

electrolysis, turns salt into chlorine to sanitize a pool, eliminating the need to manually add

liquid chlorine or chlorine pellets, among other benefits.             Further information about

HAYWARD® TURBO CELL® salt cells is freely available to the public, including in this

popular YouTube video, “How to Clean Your Hayward Salt Chlorination TurboCell,” which can

be found at https://www.youtube.com/watch?v=4Kn5MD7lDyQ. As of May 30, 2019, this

video alone had over 438,000 views, attesting to the popularity and consumer recognition of

HAYWARD® TURBO CELL® salt cells.

        9.        Shown below are a HAYWARD® TURBO CELL® T-CELL-15™ salt cell and a

HAYWARD® TURBO CELL® GLX-CELL-15™ salt cell.                        Some models also bear the

GOLDLINE® mark. As seen in the three photos below (the third one being a close-up of a

product label), Hayward displays the HAYWARD®, TURBO CELL®, T-CELL™, GLX-

CELL™, and GOLDLINE® marks directly on the products.


                                                  3
ME1 30121254v.1
 Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 4 of 44 PageID: 4




                                     4
ME1 30121254v.1
 Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 5 of 44 PageID: 5




        10.         Given the strong commercial success of Hayward’s TURBO CELL® salt cells,

Salt Solutions has chosen to counterfeit them and to unfairly trade on their popularity and

goodwill.         In particular, Salt Solutions advertises “Certified Refurbished” and “Certified

Renewed” HAYWARD® TURBO CELL® salt cells (including for T-CELL™, GLX-CELL™,

and GOLDLINE® models). Such advertisements falsely or misleadingly suggest that Hayward

or a qualified third-party has somehow “certified” or authorized the refurbishment or renewal of

these salt cells.      But Hayward has not certified or otherwise authorized these renewed or

refurbished TURBO CELL® salt cells. Furthermore, on information and belief, no independent




                                                   5
ME1 30121254v.1
 Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 6 of 44 PageID: 6



third-party, such as a national standards-setting organization or product testing laboratory, has

certified them either.

        11.       In addition, Salt Solutions is passing off its own salt cells as HAYWARD®

TURBO CELL® salt cells or is reverse passing off HAYWARD® TURBO CELL® salt cells as

its own (i.e., by placing its own label on HAYWARD® TURBO CELL® salt cells). For example,

when a consumer searches on Amazon.com for a “replacement Hayward Turbo Cell,” he or she

is instead directed to a Salt Solutions salt cell that is deceptively advertised as, for example, a

“Hayward GLX-CELL-5 20K-Gallon Turbo Cell Replacement for Select Hayward Salt Chlorine

Generators (Certified Renewed).” Moreover, as seen below in the advertisement (annotated)

from Amazon.com, the product is identified as originating from Hayward (i.e., “by Hayward”):




Exhibit A. See also www.amazon.com/Hayward-GLX-CELL-5-20K-Gallon Replacement-

Generators/dp/B07B3KNPH5/ref=sr_1_5?keywords=replacement+hayward+turbo+cell&qid=15

55445318&s=gateway&sr=8-5 (visited on May 29, 2019). The actual product, however, has a

“Salt Solutions” label pasted over the Hayward® TURBO CELL® label.


                                                6
ME1 30121254v.1
 Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 7 of 44 PageID: 7



        12.       Salt Solutions’ acts are likely to cause confusion in the marketplace, and Hayward

and its reputation as one of the world’s leading pool equipment manufacturers will be harmed.

Accordingly, Hayward seeks relief under the Lanham Act, as well as under applicable state and

common law, for false advertising, trademark infringement, trademark counterfeiting (both

passing off and reverse passing off), false designation of origin, and unfair competition.

                  B. Haywards TURBO CELL® Products and Trademark Rights

        13.       Hayward owns a family of HAYWARD-formative marks, including the federally-

registered HAYWARD® mark, Reg. No. 3,969,301, claiming use in commerce since 1956 in

connection with various swimming pool equipment, including, inter alia, “salt and chlorine

generators and parts and fittings thereof,” and, since 1996, in connection with “electrolytic

chlorine generators,” among other electronically controlled components. This trademark was

registered on May 31, 2011 and, under 15 U.S.C. § 1065, is incontestable. HAYWARD® serves

as the house mark for Hayward’s extensive collection of pool equipment products. A copy of the

registration certificate for the HAYWARD mark is attached as Exhibit B.

        14.       Hayward also owns the federally-registered mark TURBO CELL®, Reg. No.

3,156,434, claiming use in commerce since 1999 in connection with “electrolytic chlorine

generators for use with swimming pools and spas.” The mark was registered on October 17,

2006, and, under 15 U.S.C. § 1065, is incontestable. A copy of the registration certificate for the

TURBO CELL® mark is attached as Exhibit C.

        15.       Hayward likewise owns the federally-registered mark GOLDLINE®, Reg. No.

5,726,797, claiming use in commerce since 2004 in connection with “salt and chlorine generators

for use in swimming pools, spas, hot tubs, whirlpools, and other recreational bodies of water.”




                                                  7
ME1 30121254v.1
 Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 8 of 44 PageID: 8



The mark was registered on April 16, 2019.            A copy of the registration certificate for the

GOLDLINE® mark is attached as Exhibit D.

        16.       Hayward also owns and uses the common law trademarks T-CELL™ and GLX-

CELL™ to further identify and designate the source of its salt cells. The T-CELL™ line of

TURBO CELL salt cells is sold for in-ground pools, while the GLX-CELL™ line is sold for

above-ground pools. Hayward has used these trademarks on and in connection with the sale of

its TURBO CELL® salt cells continuously since at least the late 1990s.

        17.       Hayward    has   continuously used      the   HAYWARD®,        TURBO      CELL®,

GOLDLINE®, T-CELL™, and GLX-CELL™ marks (the “Hayward Marks”) on and in

connection with salt cells for at least the past 15 years, and, indeed, has used all of the Hayward

Marks except for GOLDLINE® for at least two decades. Hayward has invested millions of

dollars in the development, engineering, manufacturing, marketing, advertising, and sale of these

salt cells bearing the Hayward Marks.

        18.       Hayward employs a rigorous quality control process to ensure the high quality of

its salt cells bearing the Hayward Marks. Indeed, an independent standards-setting organization,

the National Sanitation Foundation (“NSF”), independently tests and certifies these salt cells.

        19.       In its advertising and marketing materials, Hayward emphasizes this high quality

and independent, NSF certification of the salt cells bearing the Hayward Marks. Two examples

of Hayward’s advertising materials touting the NSF certification are shown below.




                                                  8
ME1 30121254v.1
 Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 9 of 44 PageID: 9



        Example 1:




Exhibit E, TurboCells Expert Line sell sheet.    Also available at www.hayward-

pool.com/shop/en/pools/turbocells-i-cgturc

        Example 2:




Exhibit F, TURBO CELL advertisement.


                                             9
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 10 of 44 PageID: 10



        20.       By virtue of Hayward’s continuous use of the Hayward Marks on and in

connection with its salt cells, by virtue of its efforts and money spent marketing and promoting

these salt cells, and by virtue of the high quality of the products, consumers have come to

identify the Hayward Marks with Hayward’s high quality salt cells, which have generated

substantial goodwill in these marks and associated products.

        21.       Indeed, as a result of that goodwill, the HAYWARD® TURBO CELL® salt cells

command a premium price in the market. Hayward has sold over one million of these salt cells

over the years.

                             C. The Replacement Market for Salt Cells

        22.       Hayward sells these salt cells bearing the Hayward Marks through various

distribution channels, including through local and national pool equipment retailers (both brick-

and-mortar and on-line) and, in particular, through national on-line retailers like Amazon.com.

        23.       A salt cell is part of a larger salt chlorination system that includes a controller

circuit box and various other fittings and components. A TURBO CELL® salt cell is included as

part of the Hayward salt chlorination system when that system is first installed. But because salt

cells need to be replaced periodically, a market for replacement salt cells has arisen. Indeed,

Hayward sells the majority of its TURBO CELL® salt cells as replacements for TURBO CELL®

salt cells that were originally installed when a customer’s swimming pool was built or first

outfitted with a salt chlorination system.

        24.       Salt Solutions competes directly with Hayward in this market for replacement salt

cells. But as alleged below, Salt Solutions also competes unfairly by falsely advertising its

replacement salt cells, by infringing Hayward’s trademarks, by counterfeiting, and by otherwise

improperly trading on Hayward’s brand identity and goodwill.


                                                  10
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 11 of 44 PageID: 11



                    D. Salt Solutions’ Willful Deceit and Unfair Competition

        25.       When a potential customer searches for “Hayward Turbo Cell replacement” on

Amazon.com (or for other search terms that include some combination of “Hayward,” “Turbo

Cell,” “Goldline,” “T-Cell,” and/or “GLX-Cell”), the customer typically will be presented with a

list of several competing salt cells, not just Hayward’s own TURBO CELL® salt cells. Here is

an excerpt from actual search results for “Hayward turbo cell replacement” on Amazon.com:




Exhibit G, Search of “Hayward turbo cell replacement,” conducted on April 17, 2019.


                                               11
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 12 of 44 PageID: 12



        26.       The first product listed in the search above is advertised as a “Hayward CLX-

CELL-4 20K-Gallon Turbo Cell Replacement for Select Hayward Salt Chlorine Generators

(Certified Renewed).” But it is actually a Salt Solutions’ counterfeit of a Hayward salt cell, and

it even appears in the listing of search results above the two actual Hayward salt cells.

        27.       Indeed, multiple search results for Hayward replacement salt cells reflect what

appear to be genuine HAYWARD® TURBO CELL® salt cells of various sizes and models. But

in reality, a number of these results actually depict counterfeit salt cells sold by Salt Solutions.

        28.       To exacerbate the problem, Salt Solutions promotes these knock-off products as

“Certified Renewed” or “Certified Refurbished,” and as “by Hayward,” as exemplified in the

results pasted below of searches conducted in April and May 2019 on Amazon.com:




                                                  12
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 13 of 44 PageID: 13




                                     13
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 14 of 44 PageID: 14




Exhibit H, Amazon.com search results (annotated), dated April 6, 2019 – May 29, 2019;




Exhibit I, Advertisement on Amazon.com, dated April 17, 2019.

        29.       These advertisements on Amazon.com and other national retail websites (such as

ebay.com) suggest to consumers that Hayward has certified the products, particularly given that



                                                14
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 15 of 44 PageID: 15



the product is often prominently identified as “by Hayward” (and, in some cases “by Goldline”

as well), as seen in the annotated advertisement above (underlined or circled in red).

        30.       Although these salt cells are advertised as “HAYWARD” products, and despite

the fact that these advertisements (and the labels on the products) use the Hayward Marks, they

actually are counterfeit salt cells sold by Salt Solutions. They are either Salt Solutions’ own salt

cells trying to pass as genuine HAYWARD® TURBO CELL® salt cells or are Hayward salt cells

that have been materially altered and thus are counterfeit.

        31.       Moreover, the claim that these salt cells are “Certified Renewed” or “Certified

Refurbished” is false or misleading and suggests an affiliation with Hayward. But Hayward

neither certifies nor authorizes the renewal or refurbishment of these salt cells and is not

affiliated with Salt Solutions.

        32.       Salt Solutions’ “Certified Renewed” or “Certified Refurbished” claims are

designed to further confuse consumers because, as noted above, Hayward emphasizes in its own

advertising that its salt cells are certified by the NSF. Thus, consumers, already familiar with the

independently-certified HAYWARD® TURBO CELL® salt cells and desiring an appropriate

replacement for them would be likely to assume that Salt Solutions’ knock-off salt cell products

also are certified by the NSF or some other comparable independent testing laboratory.

        33.       In addition to passing off counterfeit salt cells as genuine HAYWARD® TURBO

CELL® salt cells, Salt Solutions is also pasting its own label onto the Hayward salt cells and is

thus reverse passing off HAYWARD® TURBO CELL® salt cells as its own.

        34.       For example, in early April 2019, a Hayward employee ordered on Amazon.com

a “Certified Renewed” HAYWARD® TURBO CELL® salt cell, which was shipped to her home

in New Jersey a few days later. Below, on the left, is a photograph of the salt cell delivered to


                                                 15
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 16 of 44 PageID: 16



the Hayward employee. In reality, however, this salt cell is a counterfeit sold by Salt Solutions.

For comparison, a genuine HAYWARD® TURBO CELL® salt cell is shown below on the right.

“Certified     Renewed”      HAYWARD                  Genuine HAYWARD TURBO CELL
TURBO CELL (with Salt Solutions label
pasted over the Hayward label)




        35.       As is clear, Salt Solutions has pasted its own label onto the “Certified Renewed”

Hayward salt cell where the HAYWARD® TURBO CELL® label normally would be located.

But this product actually is a HAYWARD® TURBO CELL® salt cell that has been altered to

appear as if it originates from Salt Solutions. The deception is evident because Salt Solutions

neglected to remove Hayward’s TURBO CELL® trademark from the plug of the supposedly

“Certified Renewed” salt cell, as seen in this photograph:




                                                 16
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 17 of 44 PageID: 17



This TURBO CELL® mark is embossed into the plugs of genuine HAYWARD® TURBO

CELL® salt cells. Hayward, however, has never authorized Salt Solutions to use the TURBO

CELL® mark--or any of the other Hayward Marks, for that matter.

        36.       In another egregious example of reverse passing off from mid-April 2019, Salt

Solutions advertised on Amazon.com a “T-cell-15” and used a photograph of a HAYWARD®

TURBO CELL® T-CELL™ salt cell but erased the HAYWARD mark and logo from where they

would normally appear on the label (circled in red) and instead has promoted it as a “SALT

SOLUTIONS” salt cell:




                                                                             “HAYWARD”
                                                                             was erased




Exhibit H. For comparison, a genuine HAYWARD® TURBO CELL® salt cell (with the genuine

HAYWARD® mark and logo circled in red) appears as follows:




                                                17
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 18 of 44 PageID: 18




        37.       Given that Salt Solutions has applied its own label over the Hayward label on

“Certified Renewed” HAYWARD® TURBO CELL® salt cells or has simply erased the

HAYWARD® mark and logo from HAYWARD® TURBO CELL® salt cells that it advertises as

originating from Salt Solutions, it is clear that Salt Solutions is trying to pass off a genuine

HAYWARD® TURBO CELL® salt cells as its own.

        38.       Moreover, the supposed “Certified Renewed” HAYWARD® TURBO CELL® salt

cell purchased by the Hayward employee is scuffed and worn. Salt Solutions also etched its own

serial number into the body of this salt cell. The poor condition of the salt cell – which certainly

is not “renewed” or “refurbished” to be as good as new – will damage Hayward’s reputation as a

manufacturer and distributor of the highest quality products.       Despite Hayward not having

certified the “renewal” or “refurbishment” of these salt cells, Hayward nonetheless will likely

receive any customer complaints and suffer any social media criticism if the supposed “Certified

Renewed” salt cells do not appear visually as advertised or fail to work correctly.

        39.       Indeed, Salt Solutions further contributes to consumer confusion by failing to

detail in its advertising materials the standards by which its salt cell are “Certified Renewed” or

“Certified Refurbished.” For instance, Salt Solutions has not specified whether it is using

Hayward-authorized and quality-approved parts to renew or refurbish these salt cells or, instead,

is using poor quality or unauthorized parts. Regardless, however, Salt Solutions is materially

                                                18
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 19 of 44 PageID: 19



altering and selling HAYWARD® TURBO CELL® salt cells that are no longer genuine or

Hayward-approved products. It is inevitable that Salt Solutions’ flooding of the replacement

market with these unauthorized “Certified Renewed” or “Certified Refurbished” salt cells will

harm Hayward’s reputation as a manufacturer of high quality pool products.

        40.       The problem is particularly acute because genuine HAYWARD® TURBO CELL®

salt cells are “[i]ndependently tested and proven by the National Sanitation Foundation (NSF).”

See Exhibit E. On information and belief, Salt Solutions does not comply with such testing

standards. Because Hayward has no control over these “Certified Renewed” or “Certified

Refurbished” salt cells, and because, on information and belief, they are not independently tested

and certified by the NSF or a comparable testing laboratory, sale of these knock-off salt cells will

negatively affect Hayward’s reputation and the goodwill in the Hayward Marks.

        41.       Salt Solutions further has the temerity to advertise these counterfeit salt cells as

having “30% Extended Lifespan” without any explanation as to the meaning of, or support for,

this claim. For example:




                                                   19
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 20 of 44 PageID: 20



Exhibit I.

        42.       The same “30% Extended Lifespan” claim appears on a sticker pasted onto the

counterfeit Salt Solutions salt cell delivered to the Hayward employee in New Jersey:




        43.       On information and belief, this “30% Extended Lifespan” claim is false or

misleading and has no basis in fact. On information and belief, Salt Solutions’ “Certified

Renewed” salt cells are not independently tested or certified and thus there is no justification for

Salt Solutions’ claim that they have a 30% extended lifespan. Moreover, this claim is

additionally misleading because the advertisement provides no baseline or frame of reference to

appreciate the benefit of the purported 30% extended lifespan. The advertisement does not

indicate whether Salt Solutions’ “Certified Renewed” salt cells have a 30% extended life over a

genuine HAYWARD® TURBO CELL® salt cell or in relation to some other product or standard.



                                                20
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 21 of 44 PageID: 21



        44.       In addition to materially altering the HAYWARD® TURBO CELL® salt cells by

replacing or rebuilding parts or otherwise “refurbishing” them without authorization from

Hayward, such material alteration includes pasting its own label onto HAYWARD® TURBO

CELL® salt cells where the Hayward TURBO CELL® label would normally appear, as noted

above. Salt Solutions even has the audacity to misappropriate Hayward’s own GLX-CELL™

mark and associate it, falsely and confusingly, with Salt Solutions. To wit:




        45.       Salt Solutions’ acts have been willful. Salt Solutions has had at least constructive

knowledge of the HAYWARD®, TURBO CELL®, and GOLDLINE® marks because they are

registered on the principal federal register of trademarks. Moreover, the HAYWARD® and

TURBO CELL® marks are incontestable by virtue of years of continuous and uncontested use,

and thus Salt Solutions could not possibly have a basis to challenge these marks.

        46.       Even more damning, Hayward previously warned Salt Solutions about its unfair

and deceptive conduct. Specifically, in a letter dated November 5, 2018, Hayward advised Salt

Solutions that, by advertising and selling “certified refurbished” TURBO CELL® salt cells, as

                                                   21
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 22 of 44 PageID: 22



well as TURBO CELL® salt cells with a “30% Extended Lifespan” claim, among other

misconduct, it was committing false advertising and unfair competition under the Lanham Act.

See Exhibit J, Letter from Scott Christie, Esq., of McCarter English, LLP, to Steve Darr,

President and CEO of Salt Solutions.          But, despite this warning and demand to stop the

infringing conduct, Salt Solutions has continued the same deceptive activities and unfair

competition.

                                              COUNT I
                                  False Advertising in Violation of
                        Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

        47.       Hayward re-alleges and incorporates by reference Paragraphs 1-46 above as if

fully set out herein.

        48.       Hayward and Salt Solutions compete in the market for replacement salt cells.

        49.       Salt Solutions offers for sale, sells, and advertises in interstate commerce

“Certified Renewed” and “Certified Refurbished” HAYWARD® TURBO CELL® salt cells,

including through unauthorized use of the GOLDLINE®, T-CELL™ and GLX-CELL™ marks.

        50.       The advertisements for Salt Solutions’ salt cells falsely or, at least, misleadingly

suggest to consumers that Hayward certifies the Salt Solutions salt cells or that a reputable,

independent standards-setting organization, such as the NSF, certifies them.

        51.       Salt Solutions’ claims that the products are “Certified Renewed” or “Certified

Refurbished” are materially false and/or misleading in that they are likely to influence

consumers’ purchasing decisions concerning replacement salt cells.

        52.       These advertisements also claim that Salt Solutions’ salt cells have a “30%

Extended Lifespan.” This claim is materially false and/or misleading in that it also is likely to

influence consumers’ purchasing decisions concerning replacement salt cells.


                                                   22
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 23 of 44 PageID: 23



          53.      Salt Solutions’ claims are likely to deceive or confuse consumers and will

continue to do so unless the conduct is enjoined.

          54.      Salt Solutions’ conduct is willful and deliberate, and has injured Hayward and

will continue to injure Hayward unless the conduct is enjoined.

          55.      Salt Solution knows or should have known that the claims are false and/or

misleading, particularly because Hayward has previously warned Salt Solutions about such

claims.

          56.      Salt Solutions’ false and deceptive advertising violates Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a).

          57.      Hayward has been, and continues to be, damaged by Salt Solutions’ false and

deceptive advertising, including through (a) diversion of customers or potential customers for

replacement HAYWARD® TURBO CELL® salt cells; and (b) diminishing of the goodwill in the

Hayward Marks and in the HAYWARD® TURBO CELL® salt cells sold under the Hayward

Marks.

          58.      Hayward has no adequate remedy at law to fully redress these injuries.

                                               COUNT II
                     Federal Trademark Infringement of the HAYWARD® Mark
                  in Violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1)

          59.      Hayward re-alleges and incorporates by reference Paragraphs 1-58 above as if

fully set out herein.

          60.      Pursuant to 15 U.S.C. § 1057(b), Hayward’s certificate of registration for the

HAYWARD® registered mark is prima facie evidence of the validity of that registration,

Hayward’s ownership of the mark, and Hayward’s exclusive rights to use the mark in commerce

in connection with the goods identified in the registration.


                                                   23
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 24 of 44 PageID: 24



        61.        Hayward’s federal trademark registration constitutes constructive notice to Salt

Solutions of Hayward’s ownership and use of the registered mark in connection with the goods

identified in the registrations.

        62.        Salt Solutions’ unauthorized use of the HAYWARD® mark, as summarized above

(i.e., on or in connection with the sale and promotion of the “Certified Renewed” HAYWARD®

TURBO CELL® salt cells), is likely to cause consumers and potential consumers to be confused,

mistaken, and deceived as to the source, origin, sponsorship, or approval by Hayward of Salt

Solutions’ salt cells.

        63.        The above-described conduct constitutes trademark infringement in violation of

Section 32 of the Lanham Act, 15 U.S.C. § 1114(1).

        64.        Salt Solutions’ conduct has caused, and is continuing to cause, irreparable injury

to Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at

law. Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        65.        Salt Solutions’ conduct, as described above, has been willful, wanton, reckless,

and in total disregard to Hayward’s rights.

        66.        By reason of Salt Solutions’ misconduct, Hayward has suffered, and will continue

to suffer, monetary damages and loss of goodwill.

                                               COUNT III
                    Federal Trademark Infringement of the TURBO CELL® Mark
                  in Violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1)

        67.        Hayward re-alleges and incorporates by reference Paragraphs 1-66 above as if

fully set out herein.

        68.        Pursuant to 15 U.S.C. § 1057(b), Hayward’s certificate of registration for the

TURBO CELL® registered mark is prima facie evidence of the validity of that registration,


                                                   24
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 25 of 44 PageID: 25



Hayward’s ownership of the mark, and Hayward’s exclusive rights to use the mark in commerce

in connection with the goods identified in the registration.

        69.       Hayward’s federal trademark registration constitutes constructive notice to Salt

Solutions of Hayward’s ownership and use of the registered mark in connection with the goods

identified in the registrations.

        70.       Salt Solutions’ unauthorized use of the TURBO CELL® mark, as summarized

above (e.g., on or in connection with the sale and promotion of the “Certified Renewed”

HAYWARD® TURBO CELL® salt cells), is likely to cause consumers and potential consumers

to be confused, mistaken, and deceived as to the source, origin, sponsorship, or approval by

Hayward of Salt Solutions’ salt cells.

        71.       One particular example of infringement of the TURBO CELL® mark is evident in

the screen shot below in which Salt Solutions is promoting a “Certified Refurbished” product

“by Saltsolutions Inc.” but depicts in the accompanying photo a product bearing the TURBO

CELL® mark, as indicated by the red circle:




        72.       The above-described conduct constitutes trademark infringement in violation of

Section 32 of the Lanham Act, 15 U.S.C. § 1114(1).
                                                 25
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 26 of 44 PageID: 26



        73.        Salt Solutions’ conduct has caused, and is continuing to cause, irreparable injury

to Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at

law. Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        74.        Salt Solutions’ conduct, as described above, has been willful, wanton, reckless,

and in total disregard to Hayward’s rights.

        75.        By reason of Salt Solutions’ misconduct, Hayward has suffered, and will continue

to suffer, monetary damages and loss of goodwill.

                                               COUNT IV
                     Federal Trademark Infringement of the GOLDLINE® Mark
                  in Violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1)

        76.        Hayward re-alleges and incorporates by reference Paragraphs 1-75 above as if

fully set out herein.

        77.        Pursuant to 15 U.S.C. § 1057(b), Hayward’s certificate of registration for the

GOLDLINE® registered mark is prima facie evidence of the validity of that registration,

Hayward’s ownership of the mark, and Hayward’s exclusive rights to use the mark in commerce

in connection with the goods identified in the registration.

        78.        Hayward’s federal trademark registration constitutes constructive notice to Salt

Solutions of Hayward’s ownership and use of the registered mark in connection with the goods

identified in the registrations.

        79.        Salt Solutions’ unauthorized use of the GOLDLINE® mark, as summarized above

(e.g., on or in connection with the sale and promotion of the “Certified Renewed” HAYWARD®

GOLDLINE® TURBO CELL® salt cells), is likely to cause consumers and potential consumers

to be confused, mistaken, and deceived as to the source, origin, sponsorship, or approval by

Hayward of Salt Solutions’ salt cells.


                                                   26
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 27 of 44 PageID: 27



        80.       The above-described conduct constitutes trademark infringement in violation of

Section 32 of the Lanham Act, 15 U.S.C. § 1114(1).

        81.       Salt Solutions’ conduct has caused, and is continuing to cause, irreparable injury

to Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at

law. Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        82.       Salt Solutions’ conduct, as described above, has been willful, wanton, reckless,

and in total disregard to Hayward’s rights.

        83.       By reason of Salt Solutions’ misconduct, Hayward has suffered, and will continue

to suffer, monetary damages and loss of goodwill.

                                             COUNT V
                                Federal Trademark Counterfeiting
                  in Violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114

        84.       Hayward re-alleges and incorporates by reference Paragraphs 1-83 above as if

fully set out herein.

        85.       Hayward sells in interstate commerce salt cells bearing the HAYWARD ®,

TURBO CELL®, and GOLDLINE® federally registered marks. Genuine HAYWARD® TURBO

CELL® salt cells (including those also bearing the GOLDLINE® mark) are expertly designed and

manufactured under exacting requirements and are subjected to rigorous testing and certification

by an independent standards-setting organization, such as the NSF. Given the high quality of

these genuine HAYWARD® TURBO CELL® salt cells, and based on continuous use of the

marks over many years, the HAYWARD®, TURBO CELL®, and GOLDLINE® marks have

come to stand for high quality products and have developed substantial goodwill. Consumers

associate that high quality, reputation, and goodwill with a unique source, namely, Hayward.




                                                  27
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 28 of 44 PageID: 28



        86.       Without authorization, but with both constructive and actual knowledge of

Hayward’s superior rights in the HAYWARD®, GOLDLINE®, and TURBO CELL® marks, Salt

Solutions is advertising, offering for sale, and selling in interstate commerce counterfeit salt cells

bearing the HAYWARD®, GOLDLINE®, and TURBO CELL® marks or marks that are

confusingly similar. Salt Solutions sells its counterfeit salt cells in direct competition with

Hayward’s sale of genuine HAYWARD® TURBO CELL® salt cells.

        87.       Salt Solutions use of copies or simulations of the HAYWARD®, GOLDLINE®,

and TURBO CELL® marks on or in connection with its salt cells is likely to cause confusion,

mistake, or deception as to the source or origin of the salt cells, thus deceiving consumers into

believing that the counterfeit Salt Solutions salt cells are genuine HAYWARD® TURBO CELL®

salt cells or are otherwise authorized, sponsored by or affiliated with Hayward.

        88.       Salt Solutions’ conduct has caused, and is continuing to cause, irreparable injury

to Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at

law. Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        89.       Salt Solutions’ conduct, as described above, has been willful, wanton, reckless,

and in total disregard to Hayward’s rights.

        90.       By reason of Salt Solutions’ misconduct, Hayward has suffered, and will continue

to suffer, monetary damages and loss of goodwill.

                                            COUNT VI
                      Unfair Competition and False Designation of Origin
              in Violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a),
                     by Unauthorized Use of the HAYWARD® Trademark

        91.       Hayward re-alleges and incorporates by reference Paragraphs 1-90 above as if

fully set out herein.

        92.       Hayward and Salt Solutions compete in the market for replacement salt cells.

                                                  28
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 29 of 44 PageID: 29



         93.      Salt Solutions’ unauthorized use of the HAYWARD® mark, as summarized

above, is likely to cause consumers and potential consumers to be confused, mistaken, and

deceived as to the source, origin, sponsorship, or approval by Hayward of Salt Solutions’ salt

cells.

         94.      Salt Solutions’ unauthorized use of the HAYWARD® mark, as described above,

constitutes unfair competition and false designation of origin in violation of Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a).

         95.      Salt Solutions’ conduct has caused, and is continuing to cause, irreparable injury

to Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at

law. Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

         96.      Salt Solutions’ conduct, as described above, has been willful, wanton, reckless,

and in total disregard to Hayward’s rights.

         97.      By reason of Salt Solutions’ misconduct, Hayward has suffered, and will continue

to suffer, monetary damages and loss of goodwill.

                                             COUNT VII
                        Unfair Competition and False Designation of Origin
                in Violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a),
                      by Unauthorized Use of the TURBO CELL® Trademark

         98.      Hayward re-alleges and incorporates by reference Paragraphs 1-97 above as if

fully set out herein.

         99.      Hayward and Salt Solutions compete in the market for replacement salt cells.

         100.     Salt Solutions’ unauthorized use of the TURBO CELL® mark, as summarized

above, is likely to cause consumers and potential consumers to be confused, mistaken, and

deceived as to the source, origin, sponsorship, or approval by Hayward of Salt Solutions’ salt

cells.

                                                  29
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 30 of 44 PageID: 30



        101.      Salt Solutions’ unauthorized use of the TURBO CELL® mark, as described

above, constitutes unfair competition and false designation of origin in violation of Section 43(a)

of the Lanham Act, 15 U.S.C. § 1125(a).

        102.      Salt Solutions’ conduct has caused, and is continuing to cause, irreparable injury

to Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at

law. Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        103.      Salt Solutions’ conduct, as described above, has been willful, wanton, reckless,

and in total disregard to Hayward’s rights.

        104.      By reason of Salt Solutions’ misconduct, Hayward has suffered, and will continue

to suffer, monetary damages and loss of goodwill.

                                           COUNT VIII
                       Unfair Competition and False Designation of Origin
               in Violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a),
                      by Unauthorized Use of the GOLDLINE® Trademark

        105.      Hayward re-alleges and incorporates by reference Paragraphs 1-104 above as if

fully set out herein.

        106.      Hayward and Salt Solutions compete in the market for replacement salt cells.

        107.      Salt Solutions’ unauthorized use of the GOLDLINE® mark, as summarized above,

is likely to cause consumers and potential consumers to be confused, mistaken, and deceived as

to the source, origin, sponsorship, or approval by Hayward of Salt Solutions’ salt cells.

        108.      Salt Solutions’ unauthorized use of the GOLDLINE® mark, as described above,

constitutes unfair competition and false designation of origin in violation of Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a).




                                                  30
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 31 of 44 PageID: 31



        109.      Salt Solutions’ conduct has caused, and is continuing to cause, irreparable injury

to Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at

law. Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        110.      Salt Solutions’ conduct, as described above, has been willful, wanton, reckless,

and in total disregard to Hayward’s rights.

        111.      By reason of Salt Solutions’ misconduct, Hayward has suffered, and will continue

to suffer, monetary damages and loss of goodwill.

                                             COUNT IX
                       Unfair Competition and False Designation of Origin
               in Violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a),
                        by Unauthorized Use of the T-CELL™ Trademark

        112.      Hayward re-alleges and incorporates by reference Paragraphs 1-111 above as if

fully set out herein.

        113.      Hayward and Salt Solutions compete in the market for replacement salt cells.

        114.      Hayward owns the T-CELL™ mark,and has continuously and exclusively used

this mark in commerce on, or in connection with the sale of, its salt cells since at least the late

1990s. By virtue of Hayward’s exclusive and continuous use of the T-CELL™ mark over many

years, consumers have come to recognize it as designating Hayward as the source or origin of

salt cells that bear this mark.

        115.      Salt Solutions’ unauthorized use of the T-CELL™ mark, as summarized above, is

likely to cause consumers and potential consumers to be confused, mistaken, and deceived as to

the source, origin, sponsorship, or approval by Hayward of Salt Solutions’ salt cells.

        116.      Salt Solutions’ unauthorized use of the T-CELL™ mark, as described above,

constitutes unfair competition and false designation of origin in violation of Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a).

                                                  31
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 32 of 44 PageID: 32



         117.     Salt Solutions’ conduct has caused, and is continuing to cause, irreparable injury

to Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at

law. Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

         118.     Salt Solutions’ conduct, as described above, has been willful, wanton, reckless,

and in total disregard to Hayward’s rights.

         119.     By reason of Salt Solutions’ misconduct, Hayward has suffered, and will continue

to suffer, monetary damages and loss of goodwill.

                                              COUNT X
                        Unfair Competition and False Designation of Origin
                in Violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a),
                       by Unauthorized Use of the GLX-CELL™ Trademark

         120.     Hayward re-alleges and incorporates by reference Paragraphs 1-119 above as if

fully set out herein.

         121.     Hayward and Salt Solutions compete in the market for replacement salt cells.

         122.     Hayward owns the GLX-CELL™ mark and has continuously and exclusively

used this mark in commerce on, or in connection with the sale of, its salt cells since at least the

late 1990s. By virtue of Hayward’s exclusive and continuous use of the GLX-CELL™ mark

over many years, consumers have come to recognize it as designating Hayward as the source or

origin of the salt cells that bear this mark.

         123.     Salt Solutions’ unauthorized use of the GLX-CELL™ mark, as summarized

above, is likely to cause consumers and potential consumers to be confused, mistaken, and

deceived as to the source, origin, sponsorship, or approval by Hayward of Salt Solutions’ salt

cells.




                                                  32
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 33 of 44 PageID: 33



        124.      Salt Solutions’ unauthorized use of the GLX-CELL™ mark, as described above,

constitutes unfair competition and false designation of origin in violation of Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a).

        125.      Salt Solutions’ conduct has caused, and is continuing to cause, irreparable injury

to Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at

law. Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        126.      Salt Solutions’ conduct, as described above, has been willful, wanton, reckless,

and in total disregard to Hayward’s rights.

        127.      By reason of Salt Solutions’ misconduct, Hayward has suffered, and will continue

to suffer, monetary damages and loss of goodwill.

                                             COUNT XI
                       Unfair Competition and False Designation of Origin
               in Violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a),
                              by Passing Off and Reverse Passing Off

        128.      Hayward re-alleges and incorporates by reference Paragraphs 1-127 above as if

fully set out herein.

        129.      Hayward and Salt Solutions compete in the market for replacement salt cells.

        130.      Hayward advertises, offers for sale, and sells in commerce salt cells bearing the

Hayward Marks. The Hayward Marks appear on labels affixed to the salt cells (the “Hayward

Labels”) and also in on-line and print advertising and marketing materials used in connection

with the sale and marketing of HAYWARD® TURBO CELL® salt cells.

        131.      As described above, Salt Solutions advertises, offers for sale, and sells salt cells

that bear one or more of the Hayward Marks but that are materially different from genuine

HAYWARD® TURBO CELL® salt cells. Salt Solutions has materially altered the HAYWARD®

TURBO CELL® salt cells by “renewing” or “refurbishing” the salt cells with unauthorized parts

                                                   33
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 34 of 44 PageID: 34



or performing unauthorized service on these salt cells. Indeed, Salt Solutions actively promotes,

on Amazon.com and elsewhere, these “renewed” or “refurbished” salt cells as HAYWARD ®

TURBO CELL® salt cells when, in fact, they are counterfeit Salt Solutions salt cells. Hayward

has not authorized this conduct.

        132.      Such conduct constitutes passing off in violation of Section 43(a) of the Lanham

Act.

        133.      In addition, as described above, Salt Solutions applies its own labels over the

Hayward Labels on HAYWARD® TURBO CELL® salt cells or removes the Hayward Labels

altogether and applies its own labels to HAYWARD® TURBO CELL® salt cells. Salt Solutions

also alters images of the HAYWARD® TURBO CELL® salt cells used to advertise and sell Salt

Solutions’ counterfeit salt cells in on-line advertisements, such as by digitally erasing or photo-

shopping one or more of the Hayward Marks and the Hayward logo from the Hayward Label in

these photographs. Salt Solutions then applies its own “Salt Solutions” trade name to the

photographs and advertisements. Hayward has not authorized this conduct.

        134.      Such conduct constitutes reverse passing off in violation of Section 43(a) of the

Lanham Act.

        135.      Salt Solutions’ passing off and reverse passing off is likely to cause confusion,

mistake, or deception as to the source or origin of the salt cells, and has diverted sales from

Hayward.

        136.      Salt Solutions’ conduct has caused, and is continuing to cause, irreparable injury

to Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at

law. Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.




                                                  34
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 35 of 44 PageID: 35



        137.      Salt Solutions’ conduct, as described above, has been willful, wanton, reckless,

and in total disregard to Hayward’s rights.

        138.      By reason of Salt Solutions’ misconduct, Hayward has suffered, and will continue

to suffer, monetary damages and loss of goodwill.

                                           COUNT XII
                     False Advertising in Violation of N.J.S.A. § 56:8-2 et seq.

        139.      Hayward re-alleges and incorporates by reference Paragraphs 1-138 above as if

fully set out herein.

        140.      Salt Solutions’ salt cells are consumer goods.

        141.      Salt Solutions has engaged in trade or commerce in this State by advertising,

offering for sale, and selling salt cells in New Jersey.

        142.      Through its above-described conduct of falsely or misleadingly advertising salt

cells as “Certified Renewed,” “Certified Refurbished,” and/or having “30% Extended Lifespan,”

Salt Solutions has used unconscionable commercial practices, deception, fraud, and

misrepresentation concerning the nature of its salt cells with the intent that consumers reply on

such fraud, deception, and misrepresentation.

        143.      Salt Solutions’ false advertising is likely to cause confusion, mistake, or deception

as to the source or origin of the salt cells and/or authorization or sponsorship by Hayward and, as

such, has diverted sales from Hayward.

        144.      Salt Solutions’ conduct has caused, and is continuing to cause, irreparable injury

to Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at

law. Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        145.      Salt Solutions’ conduct, as described above, has been willful, wanton, reckless,

and in total disregard to Hayward’s rights.

                                                   35
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 36 of 44 PageID: 36



         146.     By reason of Salt Solutions’ misconduct, Hayward has suffered, and will continue

to suffer, monetary damages and loss of goodwill.

                                          COUNT XIII
                        Unfair Competition in Violation of N.J.S.A. § 56:4-1

         147.     Hayward re-alleges and incorporates by reference Paragraphs 1-146 above as if

fully set out herein.

         148.     Hayward and Salt Solutions compete in the market for replacement salt cells.

         149.     Salt Solutions has engaged in trade or commerce in New Jersey, as described

above.

         150.     Salt Solutions has willfully and knowingly engaged in unfair acts or practices and

unfair methods of competition, including through the bad faith and unauthorized use of the

Hayward Marks, false advertising, counterfeiting, passing off, and reverse passing off.

         151.     Salt Solutions’ unfair acts or practices and unfair methods of competition are

likely to cause confusion, mistake, or deception as to the source or origin of the salt cells and/or

authorization or sponsorship by Hayward.

         152.     Salt Solutions’ conduct has caused, and is continuing to cause, irreparable injury

to Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at

law. Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

         153.     Salt Solutions’ conduct, as described above, has been willful, wanton, reckless,

and in total disregard to Hayward’s rights.

         154.     By reason of Salt Solutions’ misconduct, Hayward has suffered, and will continue

to suffer, monetary damages and loss of goodwill.

                                        COUNT XIV
                        Trademark Infringement and Unfair Competition
                               under New Jersey Common Law

                                                  36
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 37 of 44 PageID: 37




        155.      Hayward re-alleges and incorporates by reference Paragraphs 1-154 above as if

fully set out herein.

        156.      Hayward and Salt Solutions compete in the market for replacement salt cells.

        157.      Hayward has continuously and exclusively used in New Jersey and nationally the

Hayward Marks on and in connection with the sale of salt cells at least since the late 1990s.

        158.      Salt Solutions has misappropriated the Hayward Marks by using them on, or in

connection with the sale of, unauthorized and materially altered salt cells.

        159.      Salt Solutions also has committed false advertising, counterfeiting, passing off,

and reverse passing off, as described above.

        160.      Salt Solutions’ trademark infringement and unfair competition is likely to cause

confusion, mistake, or deception as to the source or origin of the salt cells and/or authorization or

sponsorship by Hayward and, as such, has diverted sales from Hayward.

        161.      Salt Solutions’ conduct has caused, and is continuing to cause, irreparable injury

to Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at

law. Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        162.      Salt Solutions’ conduct, as described above, has been willful, wanton, reckless,

and in total disregard to Hayward’s rights.

        163.      By reason of Salt Solutions’ misconduct, Hayward has suffered, and will continue

to suffer, monetary damages and loss of goodwill.

                                          COUNT XV
                   Tortious Interference with Prospective Economic Advantage

        164.      Hayward re-alleges and incorporates by reference Paragraphs 1-163 above as if

fully set out herein.


                                                  37
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 38 of 44 PageID: 38



        165.      Through its trademark infringement, false advertising, counterfeiting, passing off,

reverse passing off, and other unfair competition, all as described above, Salt Solutions has

intentionally and improperly interfered with Hayward’s prospective sales of replacement salt

cells to consumers in New Jersey and elsewhere.

        166.      By deceiving customers into believing that its salt cells are somehow “Certified

Renewed,” “Certified Refurbished,” or have “30% Extended Lifespan,” or that such salt cells are

authorized replacements for genuine HAYWARD® TURBO CELL® salt cells, Salt Solutions has

improperly diverted sales from Hayward and has prevented Hayward from selling its genuine

HAYWARD® TURBO CELL® salt cells to its customers.

        167.      But for Salt Solutions’ wrongful conduct, Hayward likely would have made the

sales that Salt Solutions actually made.

        168.      Salt Solutions’ conduct has caused, and is continuing to cause, irreparable injury

to Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at

law. Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        169.      Salt Solutions’ conduct, as described above, has been willful, wanton, reckless,

and in total disregard to Hayward’s rights.

        170.      By reason of Salt Solutions’ misconduct, Hayward has suffered, and will continue

to suffer, monetary damages and loss of goodwill.

                                     REQUEST FOR RELIEF

        Hayward respectfully asks this Court to enter judgment for Hayward and against Salt

Solutions and to grant the following relief:

        A.        Judgment in favor of Hayward and against Salt Solutions on all counts;




                                                  38
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 39 of 44 PageID: 39



        B.        An order under 15 U.S.C. § 1116 and/or other applicable law preliminarily and

permanently enjoining Salt Solutions, including its officers, agents, employees, servants,

attorneys, successors, assigns, and all other persons and entities in privity and acting in concert

with Salt Solutions, from the following acts:

                  i.      falsely and misleading advertising its salt cells, including claiming that

        they are “Certified Renewed,” “Certified Refurbished,” have “30% Extended Lifespan,”

        or any other false or misleading claims that suggest certification, authorization, or

        sponsorship by Hayward or by an independent testing lab, such as the NSF;

                  ii.     infringing any of the Hayward Marks;

                  iii.    using any of the Hayward Marks, or any confusingly similar marks alone

        or in combination with other words, symbols, or designs, in connection with the

        manufacture, offer for sale, sale, or advertising of salt cells;

                  iv.     using any trade name, words, abbreviations, or any combinations thereof

        that would imitate, resemble, or suggest the Hayward Marks;

                  v.      passing off its salt cells (or HAYWARD® TURBO CELL® salt cells that

        have been materially altered) as genuine or authorized HAYWARD® TURBO CELL®

        salt cells;

                  vi.     reverse passing off HAYWARD® TURBO CELL® salt cells as Salt

        Solutions salt cells;

                  vii.    advertising or selling counterfeit HAYWARD® TURBO CELL® salt cells;

                  viii.   making any statement or representation that falsely designates or describes

        the Salt Solutions salt cells as authorized, certified, or sponsored by, or associated with,




                                                   39
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 40 of 44 PageID: 40



        Hayward or that is likely to confuse consumers as to the source, affiliation, or

        sponsorship of such salt cells; and

                  ix.    otherwise competing unfairly with Hayward with respect to the

        advertising and sale of salt cells designed to replace HAYWARD® TURBO CELL® salt

        cells;

        C.        An order under 15 U.S.C. § 1116 and/or other applicable law preliminarily and

permanently directing Salt Solutions, including its officers, agents, employees, servants,

attorneys, successors, assigns, and all other persons and entities in privity and acting in concert

with Salt Solutions, to perform the following remedial measures:

                  i.     Providing notice to all customers and resellers of Salt Solutions’ salt cells

        that such salt cells are not “Certified Renewed,” “Certified Refurbished,” have “30%

        Extended Lifespan,” or are authorized or certified by Hayward or an independent testing

        lab, such as the NSF;

                  ii.    Removing from Amazon.com and all other websites its false, deceptive

        and misleading advertising for salt cells, as described herein;

                  iii.   Issuing a recall notice to all purchasers of the Salt Solutions salt cells in

        the United States and offering a full refund to any customers who purchased such salt

        cells;

                  iv.    Providing corrective advertising on Amazon.com and through all other on-

        line retailers who carry the Salt Solutions salt cells that such products are not “Certified

        Renewed,” “Certified Refurbished,” have “30% Extended Lifespan,” or are authorized or

        certified by Hayward or an independent testing lab, such as the NSF;




                                                  40
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 41 of 44 PageID: 41



                  v.     Under 15 U.S.C. § 118 and/or other applicable law, destroying all

          inventory of “Certified Renewed,” “Certified Refurbished,” or otherwise “Rebuilt”

          HAYWARD® TURBO CELL® salt cells, including salt cells bearing the GOLDLINE®,

          T-CELL™, and/or GLX-CELL™ marks, as well as any other salt cells bearing the

          Hayward Marks, and certifying to Hayward that such destruction has occurred, including

          the number of units destroyed and the manner of their destruction; and

                  vi.    Within thirty (30) days, providing to Hayward a sworn statement as to

          how it has complied with the Court’s orders

          D.      An award of damages under 15 U.S.C. § 1117, and/or other applicable law,

including, without limitation, disgorgement of profits, lost profits, and/or any other damages

sufficient to compensate Hayward for Salt Solutions’ trademark infringement, false advertising,

counterfeiting, passing off, reverse passing off, unfair competition, and false designation of

origin;

          E.      An accounting to determine the proper amount of damages;

          F.      A three-fold increase in damages under 15 U.S.C. § 1117 and/or other applicable

law, for Salt Solutions’ willful, wanton, and deliberate acts of infringement and unfair methods

of competition and deceptive practices;

          G.      An award pursuant to 15 U.S.C. § 1117 and/or other applicable law of costs and

pre- and post-judgment interest on Hayward’s compensatory damages;

          H.      An award pursuant to 15 U.S.C. § 1117 and/or other applicable law of statutory

damages;

          I.      Pursuant to 15 U.S.C. § 1117 and/or other applicable law, an award of reasonable

attorneys’ fees and the costs of this action; and


                                                    41
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 42 of 44 PageID: 42



        J.        Such further relief as this Court deems just and proper.

                                           JURY DEMAND

                        Hayward requests a trial by jury on all issues so triable.

Dated: May 30, 2019                              s/Scott S. Christie
                                                 Scott S. Christie
                                                 Ravin R. Patel
                                                 MCCARTER & ENGLISH, LLP
                                                 Four Gateway Center
                                                 100 Mulberry Street
                                                 Newark, New Jersey 07102-4056
                                                 Tel: (973) 622-4444
                                                 schristie@mccarter.com
                                                 rpatel@mccarter.com

                                                 Erik Paul Belt
                                                 Anne E. Shannon
                                                 MCCARTER & ENGLISH, LLP
                                                 265 Franklin St.
                                                 Boston, Massachusetts 02110
                                                 Tel: (617) 449-6500
                                                 ebelt@mccarter.com
                                                 ashannon@mccarter.com

                                                 Attorneys for Plaintiff
                                                 Hayward Industries, Inc.




                                                   42
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 43 of 44 PageID: 43



                   CERTIFICATION PURSUANT TO LOCAL RULE 11.2

        I certify that the matter in controversy is not the subject of any other action or proceeding

pending in any court, or of any pending arbitration or administrative proceeding.

Dated: May 30, 2019                           s/Scott S. Christie
                                              Scott S. Christie
                                              Ravin R. Patel
                                              MCCARTER & ENGLISH, LLP
                                              Four Gateway Center
                                              100 Mulberry Street
                                              Newark, New Jersey 07102-4056
                                              Tel: (973) 622-4444
                                              schristie@mccarter.com
                                              rpatel@mccarter.com

                                              Erik Paul Belt
                                              Anne E. Shannon
                                              MCCARTER & ENGLISH, LLP
                                              265 Franklin St.
                                              Boston, Massachusetts 02110
                                              Tel: (617) 449-6500
                                              ebelt@mccarter.com
                                              ashannon@mccarter.com

                                              Attorneys for Plaintiff
                                              Hayward Industries, Inc.




                                                 43
ME1 30121254v.1
Case 2:19-cv-13143-CCC-MF Document 1 Filed 05/30/19 Page 44 of 44 PageID: 44



                    CERTIFICATION PURSUANT TO L. CIV. R. 201.1

        Pursuant to Local Civil Rule 201.1, I hereby certify the above-captioned matter is not

subject to compulsory arbitration in that, inter alia, the Plaintiff seeks non-monetary injunctive

relief and the amount in controversy exceeds the $150,000 threshold exclusive of interest and

costs and any claim for punitive damages.

Dated: May 30, 2019                          s/Scott S. Christie
                                             Scott S. Christie
                                             Ravin R. Patel
                                             MCCARTER & ENGLISH, LLP
                                             Four Gateway Center
                                             100 Mulberry Street
                                             Newark, New Jersey 07102-4056
                                             Tel: (973) 622-4444
                                             schristie@mccarter.com
                                             rpatel@mccarter.com

                                             Erik Paul Belt
                                             Anne E. Shannon
                                             MCCARTER & ENGLISH, LLP
                                             265 Franklin St.
                                             Boston, Massachusetts 02110
                                             Tel: (617) 449-6500
                                             ebelt@mccarter.com
                                             ashannon@mccarter.com

                                            Attorneys for Plaintiff
                                            Hayward Industries, Inc.




                                               44
ME1 30121254v.1
